EXECUTED COPY AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT Dated as of August 3, 2007 Amended and Restated March 24, 2009 Between MAG SILVER CORP. and COMPUTERSHARE INVESTOR SERVICES INC. as Rights Agent TABLE OF CONTENTS ARTICLE1 INTERPRETATION 1.1 Certain Definitions 1.2 Currency 1.3 Headings 1.4 Number and Gender 1.5 Calculation of Number and Percentage of Beneficial Ownership of Outstanding Voting Shares 1.6 Acting Jointly or in Concert 1.7 Statutory References ARTICLE2 THE RIGHTS 2.1 Legend on Common Share Certificates 2.2 Initial Exercise Price, Exercise of Rights and Detachment of Rights 2.3 Adjustments to Exercise Price; Number of Rights 2.4 Date on Which Exercise is Effective 2.5 Execution, Authentication, Delivery and Dating of Right Certificates 2.6 Registration, Registration of Transfer and Exchange 2.7 Mutilated, Destroyed, Lost and Stolen Rights Certificates 2.8 Persons Deemed Owners 2.9 Delivery and Cancellation of Certificates 2.10 Agreement of Rights Holders 2.11 Rights Certificate Holder not Deemed a Shareholder ARTICLE3 ADJUSTMENTS TO THE RIGHTS ON FLIP-IN EVENT 3.1 Flip-in Event 3.2 Exchange Option ARTICLE4 THE RIGHTS AGENT 4.1 General 4.2 Merger or Amalgamation or Change of Name of Rights Agent 4.3 Duties of Rights Agent 4.4 Change of Rights Agent ARTICLE5 MISCELLANEOUS 5.1 Redemption of Rights 5.2 Waiver of Flip-In Event 5.3 Expiration 5.4 Issuance of New Rights Certificates 5.5 Supplements and Amendments 5.6 Fractional Rights and Fractional Shares 5.7 Rights of Action 5.8 Notices 5.9 Costs of Enforcement 5.10 Benefits of this Agreement 5.11 Governing Law 5.12 Language 5.13 Severability 5.14 Effective Date 5.15 Determinations and Actions by the Board of Directors 5.16 Rights of Board of Directors and the Corporation 5.17 Regulatory Approvals 5.18 Declaration as to Non-Canadian Holders 5.19 Time of the Essence 5.20 Successors 5.21 Execution in Counterparts AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT THIS AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN AGREEMENT is dated as of the 3rd day of August, 2007 B E T W E E N: MAG SILVER CORP., a corporation incorporated under the laws of the Province of British Columbia (the "Corporation"), - and - COMPUTERSHARE INVESTOR SERVICES INC., a corporation existing under the laws of Canada and authorized to carry on the business of a trust company in each of the provinces and territories of Canada (the "Rights Agent"). WHEREAS the Board of Directors (as hereinafter defined) of the Corporation, in the exercise of their fiduciary duties to the Corporation, has determined that it is advisable and in the best interests of the Corporation to adopt a shareholder rights plan (the "Rights Plan") to (a) ensure, to the extent possible, that all holders of the Common Shares (as hereinafter defined) of the Corporation and the Board of Directors have adequate time to consider and evaluate any unsolicited bid for the Common Shares, (b) provide the Board of Directors with adequate time to identify, develop and negotiate value-enhancing alternatives, if considered appropriate, to any such unsolicited bid, (c) encourage the fair treatment of the Corporation's securityholders in connection with any Take-over Bid (as hereinafter defined) made for the Common Shares and (d) generally to assist the Board of Directors in enhancing shareholder value; AND WHEREAS the Board of Directors has determined that the Rights Plan should take effect immediately, but that its ongoing effectiveness should be subject to the approval of the Independent Shareholders (as hereinafter defined); AND WHEREAS in order to implement the Rights Plan, the Board of Directors has authorized the issuance of: (a) one right (a "Right") effective at the Record Time (as hereinafter defined) in respect of each Common Share outstanding at the Record Time; and (b) one Right in respect of each Common Share issued after the Record Time and prior to the earlier of the Separation Time (as hereinafter defined) and the Expiration Time (as hereinafter defined); AND WHEREAS each Right entitles the Holder (as hereinafter defined) thereof, after the Separation Time, to purchase securities of the Corporation pursuant to the terms and subject to the conditions set forth herein; AND WHEREAS the Corporation desires to appoint the Rights Agent to act on behalf of the Corporation and the holders of Rights, and the Rights Agent has agreed to act on behalf of the Corporation and the holders of Rights in connection with the issuance, transfer, exchange and replacement of Rights Certificates (as hereinafter defined), the exercise of Rights and other matters referred to herein; NOW THEREFORE, in consideration of the foregoing premises and the respective covenants and agreements set forth herein, the parties hereby agree as follows: ARTICLE1 INTERPRETATION 1.1 Certain Definitions For purposes of this Agreement, the following terms have the meanings indicated: (a) "Acquiring Person" shall mean any Person who is the Beneficial Owner of 20% or more of the outstanding Voting Shares; provided, however, that the term "Acquiring Person" shall not include: (i) the Corporation or any Subsidiary of the Corporation; (ii) any Person who becomes the Beneficial Owner of 20% or more of the outstanding Voting Shares as a result of one or any combination of (A) a Corporate Acquisition which, by reducing the number of Voting Shares outstanding, increases the percentage of Voting Shares Beneficially Owned by such Person to or above 20% or more of the Voting Shares then outstanding; (B) an Exempt Acquisition; (C) a Permitted Bid Acquisition; (D) a Shareholder Endorsed Insider Bid Acquisition; (E) a Pro Rata Acquisition; or (F) a Convertible Security Acquisition; provided, however, that if a Person becomes the Beneficial Owner of 20% or more of the Voting Shares then outstanding by reason of one or any combination of a Corporate Acquisition, an Exempt Acquisition, a Permitted Bid Acquisition, a Shareholder Endorsed Insider Bid Acquisition, a Pro Rata Acquisition or a Convertible Security Acquisition, and thereafter becomes the Beneficial Owner of any additional Voting Shares (other than pursuant to any one or a combination of a Corporate Acquisition, an Exempt Acquisition, a Permitted Bid Acquisition, a Shareholder Endorsed Insider Bid Acquisition, a Pro Rata Acquisition or a Convertible Security Acquisition), then as of the date such Person becomes the Beneficial Owner of such additional Voting Shares, such Person shall become an Acquiring Person; (iii) a Person who is the Beneficial Owner of 20% or more of the outstanding Voting Shares determined as at the Record Time (a "Grandfathered Person"); provided, however, that this exemption shall not be, and shall cease to be, applicable to a Grandfathered Person in the event that such Grandfathered Person shall, after the Record Time, become the Beneficial Owner of any Voting Shares not Beneficially Owned by such Person as at the Record Time (other than through any one or any combination of a Corporate Acquisition, an Exempt Acquisition, a Permitted Bid Acquisition, a Shareholder Endorsed Insider Bid Acquisition, a Pro Rata Acquisition or a Convertible Security Acquisition); (iv) a Subsequent Grandfathered Person, provided, however, that this exemption shall not be, and shall cease to be, applicable to a Subsequent Grandfathered Person in the event that such Subsequent Grandfathered Person shall, after the completion of the transaction pursuant to which such Person became a Subsequent Grandfathered Person, become the Beneficial Owner of any additional Voting Shares (other than through any one or any combination of a Corporate Acquisition, an Exempt Acquisition, a Permitted Bid Acquisition, a Shareholder Endorsed Insider Bid Acquisition, a Pro Rata Acquisition or a Convertible Security Acquisition); (v) for a period of ten days after the Disqualification Date (as hereinafter defined), any Person who becomes the Beneficial Owner of 20% or more of the outstanding Voting Shares as a result of such Person becoming disqualified from relying on Clause (vi) of the definition of Beneficial Owner solely because such Person makes or announces an intention to make a Take-over Bid in respect of Voting Shares and/or Convertible Securities either alone or by acting jointly or in concert with any other Person.For the purposes of this definition, "Disqualification Date" means the first date of a public announcement of facts indicating that any Person is making or intends to make a Take-over Bid, either alone, through such Person's Affiliates or Associates or by acting jointly or in concert with any other Person; or (vi) an underwriter or member of a banking or selling group that acquires Voting Shares from the Corporation in connection with a distribution of securities of the Corporation pursuant to a prospectus or by way of private placement; (b) "Affiliate" when used to indicate a relationship with a Person, shall mean a Person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such specified Person; (c) "Agreement" means this agreement as amended, modified or supplemented from time to time; "hereof", "herein", "hereto" and similar expressions mean and refer to this shareholder rights plan agreement as a whole and not to any particular part of this Agreement; (d) "Associate", when used to indicate a relationship with a specified Person, shall mean (a) any corporation or trust of which such Person beneficially owns, directly or indirectly, voting securities carrying more than 10% of the voting rights attached to all voting securities of such corporation or trust for the time being outstanding, (b) any partner of that Person, (c) any trust or estate in which such Person has a substantial beneficial interest or as to which such Person serves as trustee or in a similar capacity, (d) a spouse of such specified Person, (e) any Person of either sex with whom such specified Person is living in conjugal relationship outside marriage or (f) any relative of such specified Person or of a Person mentioned in Clauses (d) or (e) of this definition if that relative has the same residence as the specified Person; (e) "BCBCA" shall mean the Business Corporations Act (British Columbia), S.B.C. 2002, c.57, as amended, and the regulations made thereunder and any comparable or successor laws or regulations thereto; (f) a Person shall be deemed the "Beneficial Owner" of, and to have "Beneficial Ownership" of, and to "Beneficially Own": (i) any securities as to which such Person or any of such Person's Affiliates or Associates is the owner at law or in equity including, for greater certainty, pursuant to the take-over bid provisions of the Securities Act (British Columbia); (ii) any securities as to which such Person or any of such Person's Affiliates or Associates has the right to acquire or become the owner at law or in equity, where such right is exercisable immediately or after the passage of time and whether or not on condition or the happening of any contingency or the making of any payment, upon the exercise of any conversion right, exchange right or purchase right attaching to Convertible Securities, or pursuant to any agreement, arrangement, pledge or understanding (including, for greater certainty, any lock-up agreement), whether or not in writing, (other than (x) customary agreements with and between underwriters and/or banking group members and/or selling group members with respect to a distribution of securities pursuant to a prospectus or by way of private placement and (y) pledges of securities in the ordinary course of business of the lender granted as security for bona fide indebtedness) or otherwise; (iii) any securities as to which such Person or any of such Person's Affiliates or Associates has the right to vote, where such right is exercisable immediately or after the passage of time and whether or not on condition or the happening of any contingency or the making of any payment, pursuant to any agreement, arrangement, pledge or understanding, whether or not in writing, (other than pursuant to pledges of securities in the ordinary course of business of the lender granted as security for bona fide indebtedness) or otherwise; provided, however, that this paragraph (iii)shall not apply to a right to vote arising under any agreement, arrangement or understanding among or between holders of Voting Shares where no Person, whether alone or together with any of such Person's Affiliates or Associates or any other Person with whom such Person or any of such Person's Affiliates or Associates is acting jointly or in concert, is in a position to exercise de jure or de facto control of the Corporation as a result of such agreement, arrangement or understanding; and (iv) any securities which are Beneficially Owned within the meaning of Clauses (i), (ii) and (iii) of this definition by any other Person with whom such Person is acting jointly or in concert with respect to the Corporation or any of its securities or assets; provided, however, that a Person shall not be deemed the "Beneficial Owner" of, or to have "Beneficial Ownership" of, or to "Beneficially Own", any security: (v) by reason of such security having been deposited or tendered pursuant to any Take-over Bid made by such Person or any of such Person's Affiliates or Associates or any other Person referred to in Clause (iv) of this definition until the earlier of such deposited or tendered security being accepted unconditionally for payment or exchange or being taken up or paid for; (vi) where such Person, any of such Person's Affiliates or Associates or any other Person referred to in Clause (iv) of this definition holds such security provided that: (A) the ordinary business of any such Person (the "Investment Manager") includes the management of investment funds for others (which others, for greater certainty, may include or be limited to one or more employee benefit plans or pension plans) and includes the acquisition or holding of securities for a non-discretionary account of a Client (as defined below) by a dealer or broker registered under applicable securities laws to the extent required and such security is held by the Investment Manager in the ordinary course of such business in the performance of such Investment Manager's duties for the account of any other Person (a "Client"); (B) such Person (the "Trust Company") is licensed to carry on the business of a trust company under applicable laws and, as such, acts as trustee or administrator or in a similar capacity in relation to the estates of deceased or incompetent Persons (each an "Estate Account") or in relation to other accounts (each an "Other Account") and holds such security in the ordinary course of such duties for the estate of any such deceased or incompetent Person or for such other accounts; (C) such Person (the "Statutory Body") is established by statute for purposes that include, and the ordinary business or activity of such Person includes, the management of investment funds for employee benefit plans, pension plans, insurance plans or various public bodies and the Statutory Body holds such security in the ordinary course of and for the purposes of the management of such investment funds; (D) such person (the "Administrator") is the administrator or trustee of one or more pension funds or plans (a "Plan") registered under the laws of Canada or any Province thereof or the corresponding laws of the jurisdiction by which such Plan is governed and the Administrator holds such security for the purposes of its activities as such; or (E) such Person is a Crown agent or agency; but only if the Investment Manager, the Trust Company, the Statutory Body, the Administrator or the Crown agent or agency, as the case may be, (A) did not acquire and does not Beneficially Own or hold such security for the purpose of or with the effect of changing or influencing the control of the issuer thereof, either alone or acting jointly or in concert with any other Person, or in connection with or as a participant in any transaction having that purpose or effect, (B) is not then making a Take-over Bid in respect of securities of the Corporation or has not then announced an intention to make a Take-over Bid in respect of securities of the Corporation and (C) is not then acting jointly or in concert with any other Person who is making a Take-over Bid or who has announced an intention to make a Take-over Bid, other than an Offer to Acquire Voting Shares or other securities of the Corporation (1) pursuant to a distribution by the Corporation or (2) by means of a Permitted Bid or a Competing Permitted Bid, or (3) by means of ordinary market transactions (including prearranged trades entered into in the ordinary course of the business of such Person) executed through the facilities of a stock exchange or organized over-the-counter market; (vii) because such Person is (A) a Client of or has an account with the same Investment Manager as another Person on whose account the Investment Manager holds such security, (B) an Estate Account or an Other Account of the same Trust Company as another Person on whose account the Trust Company holds such security; or (C) a Plan with the same Administrator as another Plan on whose account the Administrator holds such security; (viii) where such Person is (A) a Client of an Investment Manager and such security is owned at law or in equity by the Investment Manager; (B) an Estate Account or an Other Account of a Trust Company and such security is owned at law or in equity by the Trust Company; or (C) a Plan and such security is owned at law or in equity by the Administrator of the Plan; or (ix) where such Person is the registered holder of securities as a result of carrying on the business of or acting as a nominee of the securities depository; (g) "Board of Directors" shall mean the board of directors of the Corporation, as constituted from time to time; (h) "Business Day" shall mean any day other than a Saturday, Sunday or a day on which banking institutions in Vancouver are authorized or obligated by law to close; (i) "Canadian Dollar Equivalent" of any amount which is expressed in United States dollars shall mean, on any date, the Canadian dollar equivalent of such amount determined by multiplying such amount by the U.S. - Canadian Exchange Rate in effect on such date; (j) "close of business" on any given date shall mean the time on such date (or, if such date is not a Business Day, the time on the next succeeding Business Day) at which the office of the transfer agent for the Common Shares in Vancouver (or, after the Separation Time, the office of the Rights Agent in Vancouver) is closed to the public; (k) "Common Shares" shall mean the common shares in the capital of the Corporation and any other share of the Corporation into which such shares may be sub-divided, consolidated, re-classified or changed; (l) "Competing Permitted Bid" shall mean a Take-over Bid that: (i) is made after a Permitted Bid has been made and prior to the expiry of that Permitted Bid (in this definition, the "Prior Bid"); (ii) satisfies all the components of the definition of a Permitted Bid except the requirements set out in Clause (ii) of that definition; and (iii) contains, and the take-up and payment for securities tendered or deposited is subject to, an irrevocable and unqualified condition that no Voting Shares shall be taken up or paid for pursuant to the Take-over Bid prior to the close of business on the date that is no earlier than the later of: (i) 35 days (or such other minimum period of days as may be prescribed by the Securities Act (British Columbia)) after the announcement of such Competing Permitted Bid; and (ii) the 60th date after the date on which the earliest Prior Bid was made and then only if at that date more than 50% of the then outstanding Voting Shares held by Independent Shareholders have been deposited or tendered pursuant to such Take-over Bid and not withdrawn; (m) "controlled": a Person is considered to be "controlled" by another Person or two or more Persons if: (i) in the case of a Person other than a partnership or a limited partnership, including, without limitation, a corporation or body corporate: (A) securities entitled to vote in the election of directors or trustees carrying more than 50% of the votes for the election of directors or trustees of such Person are held, directly or indirectly, by or on behalf of the other Person or Persons; and (B) the votes carried by such securities are entitled, if exercised, to elect a majority of the board of directors or trustees of such Person; (ii) in the case of a partnership other than a limited partnership, more than 50% of the interests in such partnership are held by the other Person or Persons; and (iii) in the case of a limited partnership, the other Person or each of the other Persons is a general partner of the limited partnership, and unless the context otherwise requires, "controls", "controlling" and "under common control with" shall be interpreted accordingly; (n) "Convertible Securities" shall mean at any time any securities issued by the Corporation (including rights, warrants and options but excluding the Rights) carrying any purchase, exercise, conversion or exchange rights, pursuant to which the holder thereof may acquire Voting Shares or other securities convertible into or exercisable or exchangeable for Voting Shares (in each case, whether such right is exercisable immediately or after a specified period and whether or not on conditions or the happening of any contingency or the making of any payment); (o) "Convertible Security Acquisition" shall mean the acquisition of Voting Shares upon the exercise, conversion or exchange of Convertible Securities acquired by a Person pursuant to a Permitted Bid Acquisition, an Exempt Acquisition or a Pro Rata Acquisition; (p) "Co-Rights Agents" shall have the meaning ascribed thereto in Subsection 4.1(a); (q) "Corporate Acquisition" shall mean an acquisition or a redemption of Voting Shares by the Corporation which by reducing the number of Voting Shares outstanding increases the proportionate number of Voting Shares Beneficially Owned by any Person; (r) "Election to Exercise" shall have the meaning attributed thereto in Subsection 2.2(d)(ii); (s) "Exempt Acquisition" shall mean an acquisition of Voting Shares or Convertible Securities: (i) in respect of which the Board of Directors has waived the application of Section 3.1 pursuant to the provisions of Section 5.2 or which was made on or prior to the Record Time; or (ii) pursuant to a distribution of Voting Shares or Convertible Securities (and the exercise, conversion or exchange of such Convertible Securities) made by the Corporation pursuant to a prospectus or private placement or other distribution made by the Corporation exempt from the prospectus requirements of applicable law; (t) "Exercise Price" shall mean, as of any date, the price at which a Holder may purchase the securities issuable upon exercise of one whole Right.Until adjustment thereof in accordance with the terms hereof, the Exercise Price shall be $75; (u) "Expiration Time" shall mean the earlier of: (i) the Termination Time; (ii) the termination of the third annual meeting of the shareholders of the Corporation occurring after the date of ratification of this Agreement pursuant to Section 5.14 hereof if the continuation of the Rights Plan is not submitted to holders of Voting Shares for their approval at such meeting or, if so submitted, is not approved by a majority of the votes cast by Independent Shareholders present or represented by proxy; and (iii) the close of the third annual meeting of shareholders of the Corporation occurring after the date of approval of the continuation of the Rights Plan pursuant to paragraph (ii) above or this paragraph (iii) if the continuation of the Rights Plan is not submitted to holders of Voting Shares for their approval at such meeting or, if so submitted, is not approved by a majority of the votes cast by Independent Shareholders present or represented by proxy; (v) "Flip-in Event" shall mean a transaction in or pursuant to which any Person becomes an Acquiring Person; (w) "Holder" of any Rights, unless the context otherwise requires, shall mean the registered holder of such Rights (or, prior to the Separation Time, of the associated Common Shares); (x) "Independent Shareholders" shall mean the holders of Voting Shares other than: (i) any Acquiring Person; (ii) any Grandfathered Person; (iii) any Offeror; (iv) any Associate or Affiliate of any Acquiring Person, any Grandfathered Person or any Offeror; (v) any Person acting jointly or in concert with any Acquiring Person, any Grandfathered Person or any Offeror; and (vi) any employee benefit plan, stock purchase plan, deferred profit sharing plan and any other similar plan or trust for the benefit of employees of the Corporation or a Subsidiary of the Corporation, unless the beneficiaries of the plan or trust direct the manner in which the Voting Shares are to be voted or direct whether the Voting Shares are to be tendered to a Take-over Bid; (y) "Insider" shall mean a Person who together with its Affiliates or Associates and any other Person with whom such Person or any of such Person's Affiliates or Associates is acting jointly or in concert has beneficial ownership, directly or indirectly, of securities of the Corporation carrying 10 per cent or more of the voting rights attached to all the Corporation's Voting Shares; (z) "Market Price" per security of any securities on any date of determination shall mean the average of the daily closing prices per security of such securities (determined as described below) on each of the 20 consecutive Trading Days ending on the Trading Day immediately preceding such date; provided, however, that if an event of a type analogous to any of the events described in Section 2.3 hereof shall have caused the closing prices used to determine the Market Price on any such Trading Day not to be fully comparable with the closing price on such date of determination (or, if the date of determination is not a Trading Day, on the immediately preceding Trading Day), each such closing price so used shall be appropriately adjusted in a manner analogous to the applicable adjustment provided for in Section 2.3 hereof in order to make it fully comparable with the closing price on such date of determination (or, if the date of determination is not Trading Day, on the immediately preceding Trading Day). The closing price per security of any securities on any date shall be: (i) the closing board lot sale price or, in case no such sale takes place on such date, the average of the closing bid and asked prices for each such security on such date, as reported by the principal stock exchange in Canada on which such securities are listed or admitted to trading; (ii) if for any reason none of such prices described in (i) above is available for such day or the securities are not listed or admitted to trading on a Canadian stock exchange, the last sale price or, if such price is not available, the average of the closing bid and asked prices, for each such security on such date, as reported by such other securities exchange on which such securities are listed or admitted to trading; (iii) if for any reason none of such prices described in (ii) above is available for such day or the securities are not listed or admitted to trading on a Canadian stock exchange or other securities exchange, the last sale price, or if no sale takes place, the average of the high bid and low asked prices for each such security on such date in the over-the-counter market, as quoted by any reporting system then in use (as determined by the Board of Directors); or (iv) if for any such date none of such prices described in (iii) above is available or the securities are not listed or admitted to trading on a Canadian stock exchange or any other securities exchange and are not quoted by any such reporting system, the average of the closing bid and asked prices for such date as furnished by a professional market maker making a market in the securities selected in good faith by the Board of Directors, provided, however, that if on any such date none of such prices is available, the closing price per security of such securities on such date shall mean the fair value per security of such securities on such date as determined in good faith by a nationally or internationally recognized firm of investment dealers or investment bankers selected by the Board of Directors. The Market Price shall be expressed in Canadian dollars and, if initially determined in respect of any day forming part of the 20 consecutive Trading Day period in question in United States dollars, such amount shall be translated into Canadian dollars on such date at the Canadian Dollar Equivalent thereof; (aa) "1933 Securities Act" shall mean the United States Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder, and any comparable or successor laws or regulations thereto; (bb) "1934 Exchange Act" shall mean the United States Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder, and any comparable or successor laws or regulations thereto; (cc) "Nominee" shall have the meaning ascribed thereto in Subsection 2.2(c); (dd) "Offer to Acquire" shall include: (i) an offer to purchase, a public announcement of an intention to make an offer to purchase, or a solicitation of an offer to sell, Voting Shares, and (ii) an acceptance of an offer to sell Voting Shares, whether or not such offer to sell has been solicited; or any combination thereof, and the Person accepting an offer to sell shall be deemed to be making an Offer to Acquire to the Person that made the offer to sell; (ee) "Offeror" shall mean a Person who has announced an intention to make or who has made a Take-over Bid; (ff) "Offeror's Securities" shall mean Voting Shares Beneficially Owned by an Offeror, on the date of an Offer to Acquire; (gg) "Permitted Bid" shall mean a Take-over Bid made by an Offeror that is made by means of a take-over bid circular and which also complies with the following additional provisions: (i) the Take-over Bid is made to all holders of Voting Shares as registered on the books of the Corporation, other than the Offeror, for all Voting Shares held by them; (ii) the Take-over Bid contains, and the take-up and payment for securities tendered or deposited thereunder is subject to, an irrevocable and unqualified condition that no Voting Shares shall be taken up or paid for pursuant to the Take-over Bid prior to the close of business on a date which is not less than 60 days after the date of the Take-over Bid, and only if at such date more than 50% of the Voting Shares held by Independent Shareholders shall have been deposited or tendered pursuant to the Take-over Bid and not withdrawn; (iii) the Take-over Bid contains an irrevocable and unqualified provision that, unless the Take-over Bid is withdrawn, Voting Shares may be deposited pursuant to such Take-over Bid at any time during the period of time between the date of the Take-over Bid and the date on which the Voting Shares subject to the Take-over Bid may be taken up and paid for and that any Voting Shares deposited pursuant to the Take-over Bid may be withdrawn until taken up and paid for; and (iv) the Take-over Bid contains an irrevocable and unqualified provision that if, on the date on which Voting Shares may be taken up and paid for, more than 50% of the Voting Shares held by Independent Shareholders shall have been deposited or tendered pursuant to the Take-over Bid and not withdrawn, the Offeror will make a public announcement of that fact and the Take-over Bid will remain open for deposits and tenders of Voting Shares for not less than 10 Business Days from the date of such public announcement; (hh) "Permitted Bid Acquisitions" shall mean acquisitions of Voting Shares made pursuant to a Permitted Bid or a Competing Permitted Bid; (ii) "Person" shall include any individual, firm, partnership, association, trust, trustee, executor, administrator, legal personal representative, government, governmental entity or authority, body corporate, corporation, incorporated or unincorporated organization, syndicate or other entity; (jj) "Pro Rata Acquisition" shall mean an acquisition by a Person of Voting Shares or Convertible Securities: (i) as a result of a stock dividend, a stock split or other event in respect of securities of the Corporation of one or more particular classes or series pursuant to which a Person becomes the Beneficial Owner of Voting Shares or Convertible Securities on the same pro rata basis as all other holders of securities of the particular class, classes or series; (ii) pursuant to any regular dividend reinvestment plan or other plan made available by the Corporation to holders of its securities where such plan permits the holder to direct that some or all of: (A) dividends paid in respect of shares of any class of the Corporation, (B) proceeds of redemption of shares of the Corporation, (C) interest paid on evidences of indebtedness of the Corporation, or (D) optional cash payments be applied to the purchase from the Corporation of further securities of the Corporation; (iii) pursuant to the receipt and/or exercise by the Person of rights (other than the Rights) issued by the Corporation to all of the holders of a series or class of Voting Shares on a pro rata basis to subscribe for or purchase Voting Shares or Convertible Securities, provided that such rights are acquired directly from the Corporation and not from any other Person; or (iv) pursuant to a plan of arrangement, amalgamation or other statutory procedure requiring shareholder approval; (kk) "Record Time" shall mean 4:00 p.m. (Vancouver time) on the date of this Agreement; (ll) "Redemption Price" shall have the meaning attributed thereto in Subsection 5.1(a); (mm) "regular periodic cash dividend" shall mean cash dividends paid in any fiscal year of the Corporation to the extent that such cash dividends do not exceed, in the aggregate, the greatest of (i) 200% of the aggregate amount of cash dividends declared payable by the Corporation on its Common Shares in its immediately preceding fiscal year; (ii) 300% of the arithmetic mean of the aggregate amounts of the annual cash dividends declared payable by the Corporation on its Common Shares in its three immediately preceding fiscal years; and (iii) 100% of the aggregate consolidated net income of the Corporation, before extraordinary items, for its immediately preceding fiscal year; (nn) "Rights" shall mean the herein described rights to purchase securities pursuant to the terms and subject to the conditions set forth herein; (oo) "Rights Certificate" shall have the meaning attributed thereto in Clause 2.2(c)(i); (pp) "Rights Register" shall have the meaning ascribed thereto in Subsection 2.6(a); (qq) "Securities Act (British Columbia)" shall mean the Securities Act, R.S.B.C. 1996, c. 418, and the rules and regulations thereunder, each as may be amended from time to time, and any comparable or successor laws, rules, instruments or regulations thereto; (rr) "Separation Time" shall mean, subject to Section 5.2, the close of business on the tenth Trading Day after the earliest of: (i) the Stock Acquisition Date; (ii) the date of the commencement of, or first public announcement of the intent of any Person (other than the Corporation or any Subsidiary of the Corporation) to make, a Take-over Bid (other than a Permitted Bid or a Competing Permitted Bid); and (iii) the date upon which a Permitted Bid or Competing Permitted Bid ceases to be such; or such later date as may be determined by the Board of Directors acting in good faith, provided that if the foregoing results in a Separation Time being prior to the Record Time, the Separation Time shall be the Record Time, and provided further that if any Take-over Bid referred to in Clause 1.1(ii) of this definition expires, is cancelled, terminated or otherwise withdrawn prior to the Separation Time, such Take-over Bid shall be deemed, for the purposes of this definition, never to have been made; (ss) "Shareholder Endorsed Insider Bid" shall mean a Take-over Bid made by an Insider by means of a take-over bid circular to all holders of Voting Shares as registered on the books of the Corporation, other than the Insider, for all Voting Shares held by them, and in respect of which: (i) at the time of first take-up on the first date on which Voting Shares are taken up for payment under the Take-over Bid, more than 50% of the Voting Shares held by Independent Shareholders shall have been deposited or tendered pursuant to the Take-over Bid and not withdrawn; (ii) the date of such first take-up of Voting Shares occurs not later than the 120th calendar day following the date on which the Take-over Bid is commenced, as determined under Multilateral Instrument 62-104 – Take-Over Bids and Issuer Bids; and (iii) immediately prior to or contemporaneously with such first take-up of Voting Shares, the Offeror makes a public announcement: (A) informing the holders of Voting Shares of such take-up and specifying the number of Voting Shares taken up or to be so taken up, and the number and percentage of Voting Shares that, after giving effect to such take-up, will be beneficially owned and/or over which control or direction will be exercised by the Insider and its Associates and Affiliates together with any other Person with whom the Insider or its Associates or Affiliates is acting jointly or in concert; (B) verifying compliance with the conditions in clauses (i) and (ii) of this definition; and (C) confirming that the Insider has extended or forthwith thereafter will be extending its Take-over Bid such that it will remain open for deposits and tenders of Voting Shares for not less than 10 Business Days from the date of such public announcement; (tt) "Shareholder Endorsed Insider Bid Acquisition" shall mean acquisitions of Voting Shares made pursuant to a Shareholder Endorsed Insider
